DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	There is no clear antecedent basis for “the non-linear distal end” as twice recited in the last paragraph of claim 1, claim 4, claim 6, and claim 7.  It is unclear whether “the non-linear distal end” is referring to the non-linear distal member, the non-linear distal member first end, or the non-linear distal member second end.  Similarly, there is no clear antecedent basis for “the linear proximal end” as recited in claims 3 and 6.  
	Claim 5 is confusing in that it is unclear whether “the non-linear end” is referring to the non-linear distal member first end or the non-linear distal member second end.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-8, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooney et al. (US-1,478,204) in view of Blackman (US-1,344,256).
 	The patent to Cooney et al. shows an apparatus comprising a substantially planar elongate member when arranged in a first orientation (see Fig. 1) that is made up of a first linear member (18) and a second non-linear member (10).  The linear member (18) is removably attached to a first end of the non-linear member (10) in a first orientation (Fig. 1), and the linear member can also be attached to a lateral side of the non-linear member in a second orientation (Fig. 2).  The non-linear blade (10) is slight curved in the transverse direction rather than being flat or “planar” as is called for in claim 1.
 	However, Blackman shows a tool that is substantially similar in function to the Cooney et al. apparatus, but Blackman’s blade (7) is flat.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the Cooney et al. non-linear blade (10) as a flat member, similar to that shown in the Blackman patent, as an alternative yet functionally equivalent means of constructing a blade in a less expensive manner.
 	Regarding claims 4, 5, and 7, the resulting non-linear blade could obviously have a curved front digging end and a rectangular rear end, similar to the general shape of the Cooney et al. blade, as is common in the art.  Further, depending on the desired material to be scooped, the radius of curvature of the digging edge could obviously arc between 115-125 degrees.
 	In regard to claim 6, the Cooney et al. apparatus includes a connector (16) on its non-linear member (10) that is configured to receive a complementary connector (21) on the linear member (18).
	Regarding claim 8, the resulting apparatus could be made from any lightweight, durable material, such as plastic, metal, or wood, that is commonly used in the art.
Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 9-20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Carrier, Jr. (US-7,406,975) shows a multi-use digging tool.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
5/23/2022